Order entered January 30, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01019-CR
                                       No. 05-12-01020-CR

                      BRANDEN KEITH TAYLOR WILSON, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                    Trial Court Cause Nos. 296-80602-2012, 296-80603-2012

                                            ORDER
         The Court GRANTS appellant’s January 28, 2013 motion for extension of time to file

the brief.

         We ORDER the Clerk of the Court to file appellant’s brief tendered as of the date of this

order.


                                                       /s/   DAVID EVANS
                                                             JUSTICE